HARLEY-DAVIDSON, INC.


DIRECTOR STOCK PLAN
AS AMENDED


ARTICLE I


PURPOSE

        The purpose of the Harley-Davidson, Inc. Director Stock Plan is to
facilitate payment of compensation to nonemployee directors in the form of
Common Stock of Harley-Davidson, Inc. or in a form the value of which is based
upon the value of Common Stock of Harley-Davidson, Inc. Such payment should
provide a method for nonemployee directors to meet the requirements of the
Director and Senior Executive Stock Ownership Guidelines for Harley-Davidson,
Inc. and an increased incentive for nonemployee directors to contribute to the
future success and prosperity of Harley-Davidson, Inc. We believe this will, in
turn, enhance the value of the stock for the benefit of the shareholders, and
increase the ability of Harley-Davidson, Inc. to attract and retain directors of
exceptional skill upon whom, in large measure, its sustained growth and
profitability depend.


ARTICLE II


DEFINITIONS

        The following capitalized terms used in the Plan shall have the
respective meanings set forth in this Article:

        2.1.    Annual Retainer Fee: The annual retainer fee then in effect for
service by an Outside Director as a director, board committee chair and/or
committee member, excluding grants of “Share Units” pursuant to Article IX
hereof.

        2.2.    Board: The Board of Directors of the Company.

        2.3.    Code: The Internal Revenue Code of 1986, as amended.

        2.4.    Committee: The Nominating and Corporate Governance Committee of
the Board; provided that if any member of the Nominating and Corporate
Governance Committee is not a Disinterested Person, the Committee shall be
comprised of only those members of the Nominating and Corporate Governance
Committee who are Disinterested Persons.

        2.5.    Common Stock: The common stock of the Company.

        2.6.    Company: Harley-Davidson, Inc.

--------------------------------------------------------------------------------

        2.7.    Deferral Election: An election by an Outside Director to defer
receiving all or any portion of the shares of Common Stock that would otherwise
be transferred to such Outside Director pursuant to a Share Election.

        2.8.    Disinterested Persons: Nonemployee directors within the meaning
of Rule 16b-3 as promulgated under the Securities Exchange Act of 1934, as
amended.

        2.9.    Fair Market Value: The average of the high and low reported
sales prices of Common Stock on the New York Stock Exchange Composite Tape on
the date for which fair market value is being determined.

        2.10.    Option: A stock option granted under the Plan.

        2.11.    Option Price: The purchase price of a share of Common Stock
under an Option.

        2.12.    Optionee: A person who has been granted one or more Options.

        2.13.    Outside Director: Each member of the Board who is not also an
employee of the Company or any Subsidiary (including members of the Committee).

        2.14.    Plan: The Harley-Davidson, Inc. Director Stock Plan.

        2.15.    Share Accounts. An Outside Director’s Deferral Share Account
and/or Grant Share Account.

        2.16.    Share Election: An election by an Outside Director to receive
either 50% or 100% of his or her Annual Retainer Fee in the form of Common Stock
(subject to any Deferral Election by an Outside Director), with the receipt of
such shares of Common Stock to be in lieu of any cash payment for that portion
of his or her Annual Retainer Fee; provided, however, that if, at the time an
Annual Retainer Fee is payable, an Outside Director satisfies, through the
ownership of Common Stock and/or Share Units credited to his or her Share
Accounts, the stock ownership guidelines for directors then in effect that the
Board or any committee of the Board has established, then the Outside Director
may make a Share Election to receive 0% of such Annual Retainer Fee in the form
of Common Stock.

        2.17.    Subsidiary: A corporation, limited partnership, general
partnership, limited liability company, business trust or other entity of which
more than fifty percent (50%) of the voting power or ownership interest is
directly and/or indirectly held by the Company.

        2.18.    Termination Date: The day preceding the tenth anniversary of
the date on which the Option is granted.


ARTICLE III


ADMINISTRATION

        3.1.    The Committee: The Committee shall administer the Plan and shall
have full power to construe and interpret the Plan, establish and amend rules
and regulations for its administration, and perform all other acts relating to
the Plan, including the delegation of administrative responsibilities, which it
believes reasonable and proper.

-2-

--------------------------------------------------------------------------------

        3.2.    Actions Final: Any decision made, or action taken, by the
Committee arising out of or in connection with the interpretation and
administration of the Plan shall be final and conclusive.


ARTICLE IV


SHARES SUBJECT TO THE PLAN

        4.1.     The total number of shares of Common Stock available for
delivery under the Plan shall be 200,000 as of May 2, 1998 (after giving effect
to a 2-for-1 stock split effected in 2000). The foregoing amount shall be
subject to adjustment in accordance with Article X of the Plan. If an Option or
portion thereof shall expire, be canceled or terminate for any reason without
having been exercised in full, the unpurchased shares covered by such Options
shall be available for future grants of Options. Shares of Common Stock to be
delivered under the Plan shall be made available solely from authorized and
issued shares of Common Stock reacquired and held as treasury shares. In no
event shall the Company be required to deliver fractional shares of Common Stock
under the Plan. Whenever under the terms of the Plan a fractional share of
Common Stock would otherwise be required to be delivered, there shall be
delivered in lieu thereof one full share of Common Stock. Payments in respect of
an Outside Director’s Share Accounts that are made in cash shall not reduce the
number of shares of Common Stock available for delivery under the Plan.


ARTICLE V


ELIGIBILITY

        5.1.     Only Outside Directors shall be entitled to participate in the
Plan.


ARTICLE VI


OPTIONS

        6.1.    Option Grants: Prior to December 31, 2002, each Outside Director
who served as a member of the Board immediately following an annual meeting of
shareholders of the Company was automatically granted on the first business day
after such meeting (the “Annual Grant Date”) an Option for the purchase of such
number of shares of Common Stock (rounded up to the nearest multiple of 100)
whose Fair Market Value on the Annual Grant Date equaled three (3) times the
Optionee’s Annual Retainer Fee other than committee chair retainer fees. No such
Option shall be granted under the Plan after December 31, 2002.

        6.2.    Option Agreements: All Options shall be evidenced by written
agreements executed by the Company. Such options shall be subject to the
applicable provisions of the Plan, and shall contain such provisions as are
required by the Plan and any other provisions the Committee may prescribe. All
agreements evidencing Options shall specify the total number of shares subject
to each grant, the Option Price and the Termination Date.

-3-

--------------------------------------------------------------------------------

        6.3.    Option Price: The Option Price shall be the Fair Market Value of
a share of Common Stock on the Annual Grant Date.

        6.4.    Period of Exercise: Options shall be exercisable from and after
the Annual Grant Date and shall terminate one year after the Optionee ceases to
serve as a member of the Board for any reason, except that as to any Optionee
who is removed from the Board for cause in accordance with the Company’s
Restated Articles of Incorporation, the Options held by the Optionee shall
terminate immediately on such removal. In any event, no Option or portion
thereof shall be exercisable after the Termination Date.

        6.5.    Manner of Exercise and Payment: An Option, or portion thereof,
shall be exercised by delivery of a written notice of exercise to the Company
and payment of the full price of the shares being purchased pursuant to the
Option. An Optionee may exercise an Option with respect to less than the full
number of shares for which the Option may then be exercised, but an Optionee
must exercise the Option in full shares of Common Stock. The price of Common
Stock purchased pursuant to an Option, or portion thereof, may be paid:

            a.     in United States dollars in cash or by check, bank draft or
money order payable to the order of the Company,

            b.     through the delivery of shares of Common Stock with an
aggregate Fair Market Value on the date of exercise equal to the Option Price,

            c.     by complying with other procedures for the payment of the
exercise price that the Company may establish from time to time in accordance
with applicable law and regulations, or

            d.     by any combination of the above methods of payment.

The Committee shall determine acceptable methods for tendering Common Stock as
payment upon exercise of an Option and may impose such limitations and
prohibitions on the use of Common Stock to exercise an Option as it deems
appropriate, including, without limitation, any limitation or prohibition
designed to avoid certain accounting consequences which may result from the use
of Common Stock as payment upon exercise of an Option.

        6.6.    Nontransferability of Options: Except as may be otherwise
provided by the Committee, each Option shall, during the Optionee’s lifetime, be
exercisable only by the Optionee and neither it nor any right hereunder shall be
transferable otherwise than by will or the laws of descent and distribution or
be subject to attachment, execution or other similar process. In the event of
any attempt by the Optionee to alienate, assign, pledge, hypothecate or
otherwise dispose of an Option or of any right hereunder, except as provided for
herein, or in the event of any levy or any attachment, execution or similar
process upon the rights or interest hereby conferred, the Company may terminate
the Option by notice to the Optionee and the Option shall thereupon become null
and void.

-4-

--------------------------------------------------------------------------------


ARTICLE VII


SHARE ELECTION

        7.1.    Election: At any time and from time to time, each Outside
Director may make a Share Election. An Outside Director’s Share Election (i)
must be in writing and delivered to the Treasurer of the Company, (ii) shall be
effective commencing on the date the Treasurer receives the Share Election or
such later date as may be specified in the Share Election, and (iii) shall
remain in effect unless modified or revoked by a subsequent Share Election in
accordance with the provisions hereof. If an Outside Director elects (or is
deemed to have elected) to receive only 50% of his or her Annual Retainer Fee in
the form of shares of Common Stock, then the remaining 50% shall be paid in cash
(subject to any deferral by the Outside Director under the Company’s Deferred
Compensation Plan for Nonemployee Directors (the “Cash Deferral Plan”)). If an
Outside Director who is entitled to do so elects to receive 0% of his or her
Annual Retainer Fee in the form of shares of Common Stock, then all of his or
her Annual Retainer Fee shall be paid in cash (subject to any deferral by the
Outside Director under the Cash Deferral Plan). If an Outside Director has not
made a Share Election, the Director will be deemed to have made a Share Election
to receive 50% of his or her Annual Retainer Fee in the form of Common Stock.

        7.2.    Transfer of Shares: Subject to any Deferral Election by an
Outside Director, shares of Common Stock issuable to an Outside Director
pursuant to a Share Election shall be transferred to such Outside Director as of
the first business day following each annual meeting of the shareholders of the
Company, except that, for an Outside Director elected to the Board at a time
other than at an annual meeting of the shareholders of the Company, shares of
Common Stock issuable to the Outside Director pursuant to a Share Election shall
be transferred to such Outside Director as of the first business day following
the first meeting of the Board or a committee of the Board that the Outside
Director attends. The total number of shares of Common Stock to be so
transferred shall be determined by dividing (x) the dollar amount of the Annual
Retainer Fee payable to which the Share Election applies, by (y) the Fair Market
Value of a share of Common Stock on day on which the Annual Retainer Fee is
payable to the Outside Director.


ARTICLE VIII


DEFERRAL ELECTIONS

        8.1.    Deferral Election: Each Outside Director may make a Deferral
Election to defer receiving all or 50% of the shares of Common Stock that would
otherwise be transferred to such Outside Director pursuant to a Share Election
with respect to any Annual Retainer Fees otherwise payable after the effective
date of the Deferral Election. A Deferral Election, or a modification or
revocation of a Deferral Election by a subsequent Deferral Election, must be in
writing and delivered to the Treasurer of the Company. Each Outside Director
serving as a member of the Board as of the Company’s 2003 Annual Meeting of
Shareholders may make a Deferral Election at any time on or before May 3, 2003.
Thereafter, a newly eligible Outside Director may make his or her initial
Deferral Election within 30 days of becoming an Outside Director. Such initial
Deferral Elections shall be effective as of the date on which they are delivered
to the Treasurer of the Company. Deferral Elections are irrevocable until
changed. Any Deferral Elections other than in connection with the Company’s 2003
Annual Meeting of Shareholders and other than when an Outside Director is
initially eligible to make a Deferral Election, and any changes to existing
Deferral Elections, may be made only during the 30 day period up to and
including an annual meeting of shareholders of the Company, and shall be
effective as of such annual meeting of shareholders. All Deferral Elections
under the Plan shall automatically terminate upon the occurrence of a Change of
Control Event. The definition of “Change of Control Event” is as set forth in
Schedule A to the Plan, which may be revised from time to time by the Committee
to maintain consistency with the definition of this term used by the Company for
other corporate compensation-related purposes.

-5-

--------------------------------------------------------------------------------

        8.2.    Deferral Share Accounts: An Outside Director who makes a
Deferral Election shall have the number of deferred shares of Common Stock
(including fractions of a share) that would otherwise be transferred pursuant to
Section 7.2 credited as whole and fractional “Share Units,” with fractional
units calculated to four decimal places, to a “Deferral Share Account” for the
Outside Director, for recordkeeping purposes only.

        8.3.    Cash Dividends and Deferral Share Accounts: Whenever cash
dividends are paid by the Company on outstanding Common Stock, on the payment
date therefor there shall be credited to the Outside Director’s Deferral Share
Account a number of additional Share Units, with fractional units calculated to
four decimal places, equal to (i) the aggregate dividend that would be payable
on outstanding shares of Common Stock equal to the number of Share Units
credited to such Deferral Share Account on the record date for the dividend,
divided by (ii) the Fair Market Value of a share of Common Stock on the last
trading business day immediately preceding the date of payment of the dividend.

        8.4.    Payments: Upon cessation of an Outside Director’s service as a
director of the Company for any reason, or upon the occurrence of a Change of
Control Event, the Company will make payments to the Outside Director (or, in
case of the death of the Outside Director, to his or her beneficiary designated
in accordance with Section 13.5 or, if no such beneficiary is designated, to his
or her estate), as compensation for prior service as a director, in respect of
the Outside Director’s Deferral Share Account. All payments in respect of a
Deferral Share Account shall be made in shares of Common Stock by converting
Share Units into Common Stock on a one-for-one basis. However, to the extent
shares of Common Stock are not available for delivery under the Plan, the
Committee may direct that all or any part of the payments in respect of a
Deferral Share Account be made in cash rather than by delivery of Common Stock,
in which case the cash payment shall be determined by multiplying the number of
Share Units in the Deferral Share Account that are the subject of the cash
payment by the Fair Market Value of a share of Common Stock on the last trading
business day preceding the date on which payment is made.

            a.    Form of Payments: An Outside Director may elect to have
payments in respect of a Deferral Share Account made either in (i) a single
payment, or (ii) annual installments; provided, however, that if an Outside
Director making a Deferral Election under the Plan has elected to defer cash
compensation under the Cash Deferral Plan, then that Outside Director must elect
a payment option under the Plan that provides the same timing of deferred
payments as the payment option elected under the Cash Deferral Plan. Under the
installment payment option, at the time an Outside Director makes his or her
initial Deferral Election, or thereafter in accordance with Plan rules, the
Outside Director may select (subject to the proviso in the immediately preceding
sentence) the number of years over which benefits are to be paid to the Outside
Director, up to a maximum of 5 years, except that the number of installments
selected may not result in any one installment payment with respect to less than
100 Share Units. The payment option elected shall apply to the Outside
Director’s entire Deferral Share Account. The installment payment option does
not apply upon the occurrence of a Change of Control Event. An Outside Director
who fails to make any payment election under the Plan and has not made a payment
election under the Cash Deferral Plan shall be deemed to have elected the single
payment option. An Outside Director who fails to make any payment election under
the Plan but has made a payment election under the Cash Deferral Plan will be
deemed to have elected under the Plan the same payment option that he or she has
made under the Cash Deferral Plan. If at the time of the cessation of an Outside
Director’s service there exists a conflict in the payment options that the
Outside Director elected under the Plan and under the Cash Deferral Plan, then
that Outside Director will be deemed to have made a payment election under the
Plan that provides the same timing of deferred payments as the payment option
that the Outside Director elected under the Cash Deferral Plan.

-6-

--------------------------------------------------------------------------------

            b.     If the Outside Director has elected the single payment
option, then the Company will make payment to the Outside Director in respect of
the number of Share Units credited to the Outside Director’s Deferral Share
Account within 30 days after the end of the quarter in which the Outside
Director ceases service as a director of the Company. In addition, the Company
will make payment to the Outside Director in respect of the number of Share
Units credited to the Outside Director’s Deferral Share Account promptly upon
the occurrence of a Change of Control Event.

            c.     If the Outside Director has elected the installment payment
option, then the first installment will be made within 30 days after the end of
the quarter in which the Outside Director ceases service as a director of the
Company, and each subsequent installment shall be paid in July of each year
following the year in which the first installment is paid to the Outside
Director during the installment period. The annual installment payment amount
for any year shall be initially determined by dividing the number of Share Units
credited to the Outside Director’s Deferral Share Account as of January 1 of the
year for which the payment is being made and for which such an election is in
effect by the number of installment payments remaining to be made, and then
rounding the quotient obtained for all but the final installment to the next
lowest whole number.

            d.     Changes by an Outside Director in the payment option elected
and/or in the number of years in the installment payment period (not to exceed 5
years) shall be in writing and filed with the Treasurer of the Company not less
than 12 months before the date the Outside Director ceases service as a director
of the Company for any reason. If a change is requested less than 12 months in
advance of the date the Outside Director ceases service as a director of the
Company for any reason, then the Outside Director’s previous valid election of a
form of payment shall be given effect. If there is no previous valid election of
the payment option in effect, then payment will be made under the single payment
option.

-7-

--------------------------------------------------------------------------------

        8.5.    Hardship Payments: The Committee may, in its sole discretion,
upon the finding that an Outside Director has suffered a severe financial
hardship, pay to the Outside Director part or all of his or her Deferral Share
Account, as needed to meet the Outside Director’s need.


ARTICLE IX


SHARE UNIT GRANTS

        9.1.    Share Unit Grants. Each Outside Director shall automatically be
granted Share Units under the Plan in the manner set forth in this Article IX.
All grants of Share Units pursuant to this Article IX shall immediately vest in
full on the date of grant.

        9.2.    Annual Share Unit Grants to Outside Directors. Beginning with
the first annual meeting of shareholders held after April 28, 2006, each Outside
Director shall, as of the first business day following such annual meeting,
receive a grant of such number of Share Units as the Board shall determine at
the meeting of the Board coinciding with such annual meeting.

        9.3.    Grant of Share Units to Newly-Elected Outside Directors. Any
person who is first elected as an Outside Director after April 29, 2006 at a
time other than at an annual meeting of the shareholders of the Company shall
automatically be granted, as of the first business day following the first
meeting of the Board or a committee of the Board that the Outside Director
attends, a number of Share Units equal to the number of Share Units last granted
to each of the Outside Directors pursuant to Section 9.2.

        9.4.    Grant Share Accounts: An Outside Director who receives a grant
of Share Units pursuant to Section 9.2 or Section 9.3 shall have the number of
Share Units granted to such Outside Director credited to a “Grant Share Account”
established for the Outside Director, for recordkeeping purposes only.

        9.5.    Cash Dividends and Grant Share Accounts: Whenever cash dividends
are paid by the Company on outstanding Common Stock, on the payment date
therefor there shall be credited to the Outside Director’s Grant Share Account a
number of additional Share Units, with fractional units calculated to four
decimal places, equal to (i) the aggregate dividend that would be payable on
outstanding shares of Common Stock equal to the number of Share Units credited
to such Grant Share Account on the record date for the dividend, divided by (ii)
the Fair Market Value of a share of Common Stock on the last trading business
day immediately preceding the date of payment of the dividend.

        9.6.    Payments: Within 30 days after the end of the quarter in which
an Outside Director ceases service as a director of the Company for any reason,
or upon the occurrence of a Change of Control Event, the Company will make a
payment to the Outside Director (or, in case of the death of the Outside
Director, to his or her beneficiary designated in accordance with Section 13.5
or, if no such beneficiary is designated, to his or her estate), as compensation
for prior service as a director, in respect of the Outside Director’s Grant
Share Account. All payments in respect of a Grant Share Account shall be made in
shares of Common Stock by converting Share Units into Common Stock on a
one-for-one basis. However, to the extent shares of Common Stock are not
available for delivery under the Plan, the Committee may direct that all or any
part of the payments in respect of a Grant Share Account be made in cash rather
than by delivery of Common Stock, in which case the cash payment shall be
determined by multiplying the number of Share Units in the Grant Share Account
that are the subject of the cash payment by the Fair Market Value of a share of
Common Stock on the last trading business day preceding the date on which
payment is made.

-8-

--------------------------------------------------------------------------------


ARTICLE X


ADJUSTMENTS

        10.1.     If (a) the Company shall at any time be involved in a merger
or other transaction in which the Common Stock is changed or exchanged; or (b)
the Company shall declare a dividend payable in, or shall subdivide or combine,
its Common Stock; or (c) any other event shall occur which in the judgement of
the Committee necessitates an adjustment to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee may, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of securities subject to the Plan; (ii) the
number and type of securities subject to outstanding Options; (iii) the Option
Price with respect to any Option; and (iv) the number of Share Units credited to
each Outside Director’s Share Accounts; provided, however, that Options subject
to grant or previously granted to Optionees and the number of Share Units
credited to each Outside Director’s Share Accounts under the Plan at the time of
any such event shall be subject to only such adjustment as shall be necessary to
maintain the proportionate interest of the Outside Director and preserve,
without exceeding, the value of such Options and Outside Director’s Share
Accounts. The judgment of the Committee with respect to any matter referred to
in this Article shall be conclusive and binding upon each Outside Director.


ARTICLE XI


AMENDMENT AND TERMINATION OF PLAN

        11.1.    General Powers: The Board of Directors may at any time
terminate or suspend the Plan. Subject to applicable limitations set forth in
New York Stock Exchange rules, the Code or Rule 16b-3 under the Securities
Exchange Act of 1934, the Board of Directors may amend the Plan as it shall deem
advisable including (without limiting the generality of the foregoing) any
amendments deemed by the Board of Directors to be necessary or advisable to
assure conformity of the Plan with any requirements of state and federal laws or
regulations now or hereafter in effect; provided, however, that the Board of
Directors may not amend either the provisions of Section 6.1 or the amount of
the Annual Retainer Fee more often than once in any six month period.

        11.2.    No Impairment: No amendment, suspension or termination of this
Plan shall, without the Optionee’s consent, alter or impair any of the rights or
obligations under any Option theretofore granted to an Optionee under the Plan.

-9-

--------------------------------------------------------------------------------


ARTICLE XII


GOVERNMENT AND OTHER REGULATIONS

        12.1.     The obligation of the Company to issue or transfer and deliver
shares of Common Stock under the Plan shall be subject to all applicable laws,
regulations, rules, orders and approvals which shall then be in effect and
required by governmental entities and the stock exchanges on which Common Stock
is traded.


ARTICLE XIII


MISCELLANEOUS PROVISIONS

        13.1.    Plan Does Not Confer Shareholder Rights: Neither an Outside
Director nor any person entitled to exercise the Outside Director’s rights in
the event of the Outside Director’s death shall have any rights of a shareholder
with respect to the shares subject to an Option, Share Election or any Share
Units held in the Outside Director’s Share Accounts, except to the extent that,
and until, such shares shall have been issued upon the exercise of each Option,
transfer of shares pursuant to a Share Election or the delivery of shares in
respect of the Outside Director’s Deferral Share Account.

        13.2.    No Assets: No stock, cash or other property shall be
deliverable to an Outside Director in respect of the Outside Director’s Share
Accounts until the date or dates identified pursuant to Article VIII or Article
IX, and an Outside Director’s Share Units shall be reflected in an unfunded
account established for such Outside Director by the Company. Payment of the
Company’s obligation with respect to an Outside Director’s Share Accounts shall
be from general funds, and no special assets (stock, cash or otherwise) have
been or shall be set aside as security for this obligation.

        13.3.    No Transfers: An Outside Director’s rights to payments under
Article VIII and/or Article IX are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or garnishment by
an Outside Director’s creditors or the creditors of his or her beneficiaries,
whether by operation of law or otherwise, and any attempted sale, transfer,
assignment, pledge, or encumbrance with respect to such payment shall be null
and void, and shall be without legal effect and shall not be recognized by the
Company.

        13.4.    Unsecured Creditor; No Trust Fund: The right of an Outside
Director to receive payments under Article VIII and/or Article IX is that of a
general, unsecured creditor of the Company, and the obligation of the Company to
make payments constitutes a mere promise by the Company to pay such benefits in
the future. Further, the arrangements contemplated by Article VIII and Article
IX are intended to be unfunded for tax purposes and for purposes of Title I of
ERISA.

        13.5.    Designation of Beneficiary: Each Outside Director or former
Outside Director entitled to any payments under Article VIII and/or Article IX
from time to time may designate a beneficiary or beneficiaries to whom any such
payments are to be paid in case of the Outside Director’s death before receipt
of any or all of such payments. Any designation shall revoke all prior
designations by the Outside Director or former Outside Director, shall be in a
form prescribed by the Company and shall be effective only when filed by the
Outside Director or former Outside Director, during his or her lifetime, in
writing with the Treasurer of the Company. References in this Plan to an Outside
Director’s “beneficiary” at any date shall include such persons designated as
concurrent beneficiaries on the director’s beneficiary designation form then in
effect. In the absence of any such designation, any balance remaining in an
Outside Director’s or former Outside Director’s Share Accounts at the time of
the director’s death shall be paid to such Outside Director’s estate in a lump
sum.

-10-

--------------------------------------------------------------------------------

        13.6.    Plan Expenses: Any expenses of administering this Plan shall be
borne by the Company.

        13.7.    Use of Exercise Proceeds: Payment received from Optionees upon
the exercise of Options shall be used for the general corporate purposes of the
Company, except that any stock received in payment may be retired, or retained
in the Company’s treasury and reissued.

        13.8.    Indemnification: In addition to such other rights of
indemnification as they may have as members of the Board or the Committee, the
members of the Committee and the Board shall be indemnified by the Company
against all costs and expenses reasonably incurred by them in connection with
any action, suit or proceeding to which they or any of them may be party by
reason of any action taken or failure to act in connection with the adoption,
administration, amendment or termination of the Plan, and against all amounts
paid by them in settlement thereof (provided such settlement is approved by
independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except a
judgment based upon a finding of bad faith; provided that upon the institution
of any such action, suit or proceeding a Committee or Board member shall, in
writing, give the Company notice thereof and an opportunity, at its own expense,
to handle and defend the same before such Committee or Board member undertakes
to handle and defend it on such member’s own behalf.

        13.9.    Withholding Taxes: The Company may, in its discretion, require
an Outside Director to pay to the Company at the time of exercise of an Option
or issuance of Common Stock under the Plan the amount that the Company deems
necessary to satisfy its obligation to withhold Federal, state or local income,
FICA or other taxes incurred by the reason of the exercise or issuance. Upon or
prior to the exercise of an Option or receipt of Common Stock requiring tax
withholding, an Outside Director may make a written election to have shares of
Common Stock withheld by the Company from the shares otherwise to be received.
The number of shares so withheld shall have an aggregate Fair Market Value on
the date of exercise sufficient to satisfy the applicable withholding taxes. The
acceptance of any such election by an Optionee shall be at the sole discretion
of the Committee.


ARTICLE XIV


EFFECTIVE DATE

        14.1.     The Plan became effective on May 2, 1998 and was amended on
May 3, 2003. The Plan, as further amended, shall become effective on April 29,
2006.

-11-

--------------------------------------------------------------------------------


SCHEDULE A TO THE


HARLEY-DAVIDSON, INC.


DIRECTOR STOCK PLAN, AS AMENDED


A CHANGE OF CONTROL EVENT MEANS ANY ONE OF THE FOLLOWING:

            a.     Continuing directors no longer constitute at least two-thirds
of the directors of Harley-Davidson, Inc. “Continuing director” means any
individual who is either (i) a member of the Board on May 3, 2003, or (ii) a
member of the Board whose election or nomination to the Board was approved by a
vote of at least two-thirds (2/3) of the Continuing Directors (other than a
person whose election was as a result of an actual or threatened proxy or other
control contest);

            b.     Any person or group of persons (as defined in Rule 13d-5
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
together with its affiliates, becomes the beneficial owner, directly or
indirectly, of twenty percent (20%) or more of the then outstanding common stock
of Harley-Davidson, Inc. or twenty percent (20%) or more of the voting power of
the then outstanding securities of Harley-Davidson, Inc. entitled generally to
vote for the election of the members of the Board;

            c.     The approval by the shareholders of Harley-Davidson, Inc. of
the merger or consolidation of Harley-Davidson, Inc. with any other corporation,
the sale of substantially all of the assets of Harley-Davidson, Inc., or the
liquidation or dissolution, of Harley-Davidson, Inc., unless, in the case of a
merger or consolidation, the then Continuing Directors in office immediately
prior to such merger or consolidation will constitute at least two-thirds (2/3)
of the directors of the surviving corporation of such merger or consolidation
and any parent (as such term is defined in Rule 12b-2 under the Exchange) of
such corporation; or

            d.     At least two-thirds (2/3) of the then Continuing Directors in
office immediately prior to any other action proposed to be taken by the
shareholders of Harley-Davidson, Inc. or by the Board determines that such
proposed action, if taken, would constitute a change of control of
Harley-Davidson, Inc. and such action is taken.